Matter transferred from First Judicial Department. [See ante, p. 803.] Appeal from an order of the Special Term, entered in New York county clerk’s office, denying an injunction against the sale of liquor. The application was made under section 123 of the Alcoholic Beverage Control Law. The motion was denied “ with leave to renew in the event the stay now existing is vacated.” An order of this court was made on September 13, 1938, continuing the stay granted by the Albany Special Term. That stay could be operative only during the term of the license under which sales were then being made, and expired on the last day of September, 1938. Order reversed, on the law and facts, with ten dollars costs and disbursements, and motion for injunction granted with ten dollars costs. Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ., concur.